Citation Nr: 1130085	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-12 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to a disability rating in excess of 20 percent for left wrist traumatic neuropathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active service with the United States Marine Corps (USMC) from April 1972 to December 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for left wrist traumatic arthritis and of entitlement to service connection for ulnar nerve neuropathy have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for the appropriate action.


FINDINGS OF FACT

1.  For the period prior to November 17, 2007, the Veteran's left wrist traumatic neuropathy was manifested by incomplete paralysis of the median nerve that was moderate in severity.

2.  For the period beginning November 17, 2007, the Veteran's left wrist traumatic neuropathy is manifested by incomplete paralysis of the median nerve that more nearly approximates severe than moderate.

3.  For the period beginning November 17, 2007, the Veteran's 7 centimeter scar on the volar aspect of his left wrist has been tender to palpation.






CONCLUSIONS OF LAW

1.  The criteria are met for a rating of 40 percent, but not higher, for left wrist traumatic neuropathy beginning November 17, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2010).

2.  Entitlement to a separate disability rating of 10 percent, but not higher, for a left wrist tender surgical scar is granted for the period beginning November 17, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim; the Veteran was mailed a letter in October 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is right-handed. His left wrist traumatic neuropathy is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515, under which a 20 percent disability rating is warranted for moderate incomplete paralysis of the median nerve in the minor upper extremity.  A 40 percent disability rating is warranted for severe incomplete paralysis of the median nerve in the minor upper extremity.  A maximum 60 percent disability rating is warranted for complete paralysis of the median nerve in the minor upper extremity.  

Complete paralysis of this nerve is characterized by: The hand is inclined to the ulnar side, the index and middle fingers are more extended than normally, there is considerable atrophy of the muscles of the thenar eminence, the thumb is in the plane of the hand (ape hand); pronation is incomplete and defective, there are absence of flexion of index finger and feeble flexion of middle finger, there is an inability to make a fist, the index and middle fingers remain extended, there are an inability to flex the distal phalanx of thumb and defective opposition and abduction of the thumb at right angles to palm; flexion of wrist is weakened; and there is pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

One of the aspects of the Veteran's service-connected left wrist traumatic neuropathy is a residual, surgical scar.  Under the provisions of 38 C.F.R. § 4.118, scars are rated based on varying manifestations.  In this regard, the Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of receipt of the claim.

Scars, other than on the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent rating may be assigned for scars which are superficial and unstable. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent rating may be assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In December 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that the difficulties with his left wrist have gradually worsened over the past 15 years.  He reported that he experienced intermittent pain in his left wrist and hand as well as numbness in his left hand and fingers.  He reported that he had poor grip strength in his left hand and that he was only able to lift approximately 15-20 pounds with his left hand as a result of his symptoms.  The Veteran also reported that he experienced difficulty tying his shoes because of the symptoms in his hand.  The Veteran reported that he experienced 3-4 painful flare-ups per week.  He reported that the flare-ups were unpredictable and that they caused increased pain in the ulnar aspect of his left hand.  He denied using any sort of assistive device.  

Upon physical examination, the Veteran was noted to have a U-shaped surgical scar that was approximately 1.5 inches in length on the volar aspect of his left wrist.  The scar was nontender to palpation and was not apparently inflamed in any fashion.  Range of motion measurements of the left wrist were as follows: extension to approximately 20 degrees, flexion to 50 degrees, left and right ulnar deviation to 15 degrees each, left and right radial deviation to 15 degrees each.  The examiner noted that there was no change in the range of motion measurements following repetitive testing.  His grip strength was normal, there was no tenderness, and Finkelstein's test was normal.  The Veteran had decreased sensation on both the ulnar and radial aspect of the left hand.  Sensation testing in the right hand and right forearm was normal.  The examiner diagnosed laceration of the left wrist with prior surgical treatment.

In March 2007, the Veteran underwent an electromyography (EMG) and nerve conduction study (NCS).  The test revealed evidence of left median nerve neuropathy localized to the wrist that was moderate in degree.  The changes were noted to be chronic and not degenerative.  Additionally, there was evidence of a left ulnar neuropathy localized in the elbow to a moderate degree.  

In November 2007, the Veteran was afforded a VA peripheral nerve examination.  At that time, the Veteran described a dysesthetic burning, shooting pain that occurred in the distribution of the left thumb, index, and middle fingers.  He reported that he had experienced increasing numbness over the past few years with some numbness spreading to the ring and small fingers.  The Veteran reported that his hand grip was impaired, that he could not lift anything with his left hand, and that he was consequently unable to maintain gainful employment as a result.  

Upon physical examination, the Veteran was found to have a well-healed surgical scar in a Z-fashion over the volar surface of the left wrist.  Palpation and percussion of the scar area resulted in dysesthetic pain radiating into the distribution of the median nerve.  There was no atrophy in the left hand and muscle strength was 5/5.  Primary sensation was intact; however, light touch was diminished in intensity in the distribution of the left median nerve.  Brachial, radial, bicep, and triceps tendon reflexes were 2+.  Examination of the right upper extremity demonstrated normal muscle mass, tone, strength, primary sensation, and tendon reflexes.  The examiner diagnosed medial nerve neuropathy generating neuropathic pain and a syndrome of minor causalgia.  

In November 2007, the Veteran was also afforded a VA joint examination.  At that time, the Veteran reported that the burning pain he experienced in the volar aspect of the mid-palm was present 90 percent of the time and was 8 out of 10 in intensity.  He reported that the numbness he experienced in the first and third digits of his left hand was constant.  He reported that the quality of the pain was previously aching, but that the pain had become burning in nature.  He reported that his pain increased any time he tried to lift anything with his left hand that weighed more than 1-2 pounds.  He reported that his left wrist neuropathy impacted his employment in that he had used every sick day and some vacation days because he had to frequently miss work as a result of left wrist pain.  He reported that he had been placed on light duty and that he used his right arm to lift anything while working.  However, he reported that his employer had informed him that he could not continue on light duty indefinitely.  The Veteran denied flare-ups and reported that he had begun to use a wrist brace. 

Upon physical examination, range of motion measurements were as follows: extension to 20 degrees without pain, flexion to 40 degrees without pain, ulnar deviation to 30 degrees with pain at the end of range, and radial deviation to 15 degrees with pain at the end range.  The examiner noted that the Veteran's range of motion was not additionally limited by repetition due to pain or fatigue.  There was no radial or TFCC tenderness and Finkelstein test was negative.  There was a 7 centimeter scar on the volar aspect of the left wrist with a central spot of soft tissue swelling.  The area of swelling was noted to be tender to palpation.  There was decreased sensation in the medial nerve distribution of the left hand.  Tinel's sign and Phalen's test were both positive.  Concerning the muscles examination, the examiner noted that there was mild left thenar atrophy.  There was 4+/5 strength of the intrinsic hand muscles.  The wrist flexors and extensors strength was 4+/5.  The examiner diagnosed median nerve impingement at the wrist.  

A review of the record also shows that the Veteran has been seen on occasion at the VA Medical Center Urgent Care for left wrist pain.  On those occasions, the Veteran is treated, told to follow-up with his primary care physician, and sent home.  There is no indication from the treatment notes that the symptoms reported by the Veteran were worse than those reported at his December 2006 VA examination.  

The Board finds that the Veteran is entitled to a 40 percent disability rating for his left wrist traumatic neuropathy for the period beginning November 17, 2007.  In this regard, the Board notes that this was the first date upon which there was a noticeable increase in disability severity from the prior December 2006 VA examination.  In November 2007, the Veteran reported that he was no longer able to pick up anything with his left hand that weighed in excess of 1-2 pounds.  Additionally, the Veteran reported that the pain had increased in duration, severity, and nature and that the numbness had become constant.  Also, the Veteran reported that he had begun to wear a brace on his left wrist.  Additionally, the VA examiner noted that there was slight atrophy in the left thenar eminence and other muscle strength had decreased slightly since the last VA examination.  Based on these symptoms and medical findings, the Board finds that the Veteran's disability picture more nearly approximates that of severe than that of moderate.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Consideration has been given to assigning an increased disability rating prior to November 17, 2007.  However, the Board notes that prior to that date there was no evidence of record indicating that the Veteran's disability had increased from moderate in nature to severe in nature.  In this regard, the Board notes that at his December 2006 VA examination, the Veteran reported that his pain was intermittent and he was able to lift up to 20 pounds with his left hand.  Additionally, prior to his November 17, 2007, VA examination, the Veteran had not indicated that his left wrist disability had gotten worse.  He had argued that he was entitled to a separate disability evaluation for ulnar nerve neuropathy; however, he had not indicated that his median nerve neuropathy had increased in severity.  Therefore, the Board finds that prior to his November 17, 2007, VA examination, the evidence of record indicated that the Veteran's disability was moderate in nature.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Consideration has been given to assigning a higher disability rating for the period beginning November 17, 2007.  However, the Board notes that there is no evidence of record indicating that the Veteran has complete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Additionally, with regard to the Veteran's claim that he should be entitled to a separate disability rating for ulnar nerve neuropathy, the Board notes that there is evidence of record indicating that the Veteran had ulnar nerve neuropathy.  However, that issue is not before the Board and has been referred to the AOJ for the appropriate action.  

The Board also notes that the Veteran had surgical repair of his left wrist while in active service.  As a result, the Veteran has a residual surgical scar.  The Veteran is entitled to any compensable evaluations warranted for residual surgical scars.  In this regard, the Board notes that in the November 17, 2007, VA examination report, it was noted that the Veteran had a 7 centimeter surgical scar on the volar aspect of his left wrist that was tender to palpation.  Therefore, he is entitled to a separate 10 percent rating for the scar under Diagnostic Code 7804 under the criteria of 38 C.F.R. § 4.118, DC 7804.

Consideration has been given to assigning a 10 percent disability rating for the Veteran's residual surgical scar prior to November 17, 2007; however, prior to that time, there is no evidence of record indicating that the Veteran's scar was tender to palpation.  At his December 2006 VA examination, the scar was noted to be nontender and well-healed.  Therefore, a 10 percent disability rating prior to November 17, 2007, is not warranted.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for his disability and the manifestations of the disability are contemplated by the schedular criteria.  Additionally, the Veteran has not demonstrated that his disability is in excess of the evaluations granted herein.  In sum, there are no demonstrated symptoms or impairment suggesting that the average industrial impairment from his disabilities would be in excess of that contemplated by the ratings granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

The Board having determined that left wrist traumatic neuropathy warrants a 40 percent disability rating, but not higher, for the period beginning November 17, 2007, and that a separate disability rating of 10 percent, but not higher, for a painful surgical scar is warranted beginning November 17, 2007, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
JOHN H.  NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


